


Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 24, 2012 (this
"Amendment"), is among PERRIGO COMPANY (the "U.S. Borrower"), the FOREIGN
SUBSIDIARY BORROWERS party hereto (the “Foreign Subsidiary Borrowers”, and
collectively with the U.S. Borrower, the “Borrowers”), the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").


INTRODUCTION
    
The Borrowers, the Lenders and the Administrative Agent have entered into a
Credit Agreement dated as of October 26, 2011 (as amended or modified from time
to time, the "Credit Agreement"). The Borrowers desire to amend the Credit
Agreement as set forth herein, and the Lenders are willing to do so in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:


ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT


Upon the satisfaction of the conditions in Section 3.1 hereof, the Credit
Agreement is amended as of the date hereof as follows:
    
1.1    The following definition is added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:


“Immaterial Subsidiaries” means all of the Subsidiaries that are or have been
subject to any event described in clauses (h), (i) and (j) of Article VII of
this Agreement (each event an “Insolvency Event”), provided that each such
Subsidiary satisfies each of the following conditions:


(a)     such Subsidiary is not a Loan Party;


(b)     for each Subsidiary that becomes subject to an Insolvency Event:


(i) the total assets of such Subsidiary (as measured by GAAP at the time it
becomes subject to an Insolvency Event) are less than 2.5% of the Consolidated
Total Assets as set forth on the most recent financial statements delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the time such Subsidiary became
subject to an Insolvency Event, and


(ii) the total revenues of such Subsidiary, as measured for such Subsidiary for
the four most recently ended Fiscal Quarters ended prior to the time such
Subsidiary became subject to an Insolvency Event, are less than 2.5% of the
consolidated total revenues of the U.S. Borrower and its Subsidiaries as set
forth on the most recent financial statements delivered pursuant to Section
5.01(a) or 5.01(b) prior to the time such Subsidiary became subject to an
Insolvency Event; and


(c)     for all Subsidiaries that become subject to an Insolvency Event:


(i) the total assets of all such Subsidiaries in the aggregate (as measured for
each such Subsidiary by GAAP at the applicable time each such Subsidiary became
subject to an Insolvency Event) are less than 4.0% of the Consolidated Total
Assets as set forth on the most recent financial statements delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event, and


(ii) total revenues of all such Subsidiaries, as measured for each such
Subsidiary for the four most recently ended Fiscal Quarters ended prior to the
time such Subsidiary became subject to an Insolvency Event, are less than 4.0%
of the consolidated total revenues of the U.S. Borrower and its Subsidiaries as
set forth on the most recent financial statements delivered pursuant to Section
5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became subject to
an Insolvency Event.


1.2    Section 5.03 of the Credit Agreement is amended by adding the following
to the end thereof: “or apply to any Immaterial Subsidiary”.





1

--------------------------------------------------------------------------------




1.3    Clauses (h), (i) and (j) of Article VII of the Credit Agreement are each
amended by adding the following after the word “Subsidiary” each time it appears
in such clauses: “(other than an Immaterial Subsidiary)”.




ARTICLE 2. REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:


2.1    The execution, delivery and performance by such Borrower of this
Amendment have been duly authorized by all necessary action and are not in
material contravention of any requirement of law, or of the terms of such
Borrower's bylaws or other charter documents, or of any contractual obligation
of such Borrower and will not result in the imposition of any Lien on any of its
property or of any of its Subsidiaries except for Permitted Liens.


2.2    This Amendment is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.


2.3    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Credit Agreement are true in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof (other than those representations and warranties
that by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).


2.4    After giving effect to this Amendment, no Default exists or has occurred
and is continuing on the date hereof.


ARTICLE 3. CONDITIONS OF EFFECTIVENESS


3.1    This Amendment shall be effective as of the date hereof when (a) it shall
be executed by the Borrowers, the Required Lenders and the Administrative Agent,
and (b) the Consent and Agreement attached hereto is signed by the Guarantors.


ARTICLE 4. MISCELLANEOUS


4.1    All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement, as amended hereby and as further
amended or modified from time to time.


4.2    Except as expressly amended hereby, the Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.


4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment shall be
governed by and construed in accordance with the laws of the State of Michigan.
This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument, and
signatures sent by facsimile or other electronic imaging shall be enforceable as
originals.


[Signature pages follow]


        



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.
    
                        
PERRIGO COMPANY




By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO ISRAEL PHARMACEUTICALS LTD.




By /s/Itzhak Maayan
Name: Itzhak Maayan
Title: Chief Financial Officer


JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent




By /s/Thomas A. Grimm
Name: Thomas A. Grimm
Title: Managing Director


BANK OF AMERICA, N.A., as a Lender and as a Syndication Agent




By /s/Robert LaPorte
Name: Robert LaPorte
Title: Vice President


MORGAN STANLEY BANK, N.A.




By /s/Alice Lee
Name: Alice Lee
Title: Authorized Signatory


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/John D. Brady
Name: John D. Brady
Title: Director



[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/Andrew Bicker
Name: Andrew Bicker
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION




By /s/Arthur F. Gray
Name: Arthur F. Gray
Title: Senior Vice President


RBS CITIZENS, N.A.




By /s/Andre A. Nazareth
Name: Andre A. Nazareth
Title: Senior Vice President


FIFTH THIRD BANK




By /s/Nathaniel E. Sher
Name:Nathaniel E. Sher
Title: Vice President


U.S. BANK, N.A.




By /s/Kathleen D. Schurr
Name: Kathleen D. Schurr
Title: Vice President


THE HUNTINGTON NATIONAL BANK




By /s/Kristine L. Vigliotti
Name: Kristine L. Vigliotti
Title: Vice President


COMERICA BANK




By /s/Dan Roman
Name: Dan Roman
Title: Senior Vice President



[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY




By /s/Philip McCaulay
Name: Phillip McCaulay
Title: Vice President


FIRST HAWAIIAN BANK




By /s/Dawn Hofmann
Name: Dawn Hofmann
Title: Vice President





[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------






CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby: (a)
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its powers, have been duly
authorized and are not in contravention of any statute, law or regulation or of
any terms of its organizational documents or of any material agreement or
undertaking to which it is a party or by which it is bound, and this Consent and
Agreement is the legal, valid and binding obligations of it, enforceable against
it in accordance with the terms hereof and thereof. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


                        
L. PERRIGO COMPANY


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO COMPANY OF SOUTH CAROLINA, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO PHARMACEUTICALS COMPANY


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS, LLC


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO HOLLAND, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------






PERRIGO FLORIDA, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS II, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM HOLDINGS, LLC


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM NUTRITIONALS, LLC


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PADDOCK LABORATORIES, LLC


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


CHEMAGIS USA, INC.


By /s/Ronald L. Winiwiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO NEW YORK, INC.


By /s/Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer





[Signature page to First Amendment to Credit Agreement]

